      Case: 1:19-cv-07495 Document #: 26 Filed: 07/08/20 Page 1 of 2 PageID #:113




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 HERMAN FULWILEY,                                 Case Number: 1:19-cv-07495

                         Plaintiff,               Honorable Judge Manish S. Shah

 v.

 DIRECT ENERGY SERVICES, LLC,

                         Defendant.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, HERMAN FULWILEY, and Defendant, DIRECT ENERGY SERVICES, LLC,

by and through their attorneys, hereby stipulate to the dismissal of this Action with prejudice as to

Plaintiff’s individual claims, and without prejudice as to the putative class claims, pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear its own costs and attorneys’ fees.



By:     /s/ David B. Levin                            By:     /s/ Molly K. McGinley
        Attorney for Plaintiff                                Attorney for Defendant
        Illinois Attorney No. 6212141                         Ohio Attorney No. 0085628
        Law Offices of Todd M. Friedman, P.C.                 K&L Gates LLP
        333 Skokie Blvd., Suite 103                           70 W. Madison Street, Suite 3100
        Northbrook, IL 60062                                  Chicago, IL 60602-4207
        Phone: (224) 218-0882                                 Phone: (312) 807-4419
        dlevin@toddflaw.com                                   molly.mcginley@klgates.com
    Case: 1:19-cv-07495 Document #: 26 Filed: 07/08/20 Page 2 of 2 PageID #:114




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2020 a copy of the foregoing Stipulation of Dismissal with

Prejudice was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.

                                                                /s/ David B. Levin
                                                                Attorney for Plaintiff
